DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed August 27, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non-patent literature document 18 to Routledge fails to include a publication date.  Thus, this reference has not been considered.

Election/Restrictions
Applicant’s election without traverse of the Implantable Retractor of Fig. 8, the Slide Lock of Figs. 5A-5B, the Anchor Member of Fig. 19, and the Implantation Device of Figs. 10A-10D in the reply filed on June 21, 2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the Implantation Device of Figs. 9A-C), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnet, vacuum, adhesive, screw, or hook (claim 5) and the clamp (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "the first shaft" in line 2 and the limitation “the first retractor member” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim due to the use of the word “first.”
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether “a mechanical coupler” (line 3) should refer to an additional mechanical coupler or the mechanical coupler introduced in line 4 of claim 1.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether “a removable coupler” (line 4) should refer to an additional removable coupler or the removable coupler introduced in line 7 of claim 1.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether “a shaft” (line 2) should refer to an additional shaft or the shaft introduced as “a flexible elastic shaft” in line 6 of claim 1.
Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the limitation "the first implantable tissue retractor" in line 2.  There is insufficient antecedent basis for this limitation in the claim due to the use of the word “first.”  Note that claims 13-17 depend from claim 12 and are therefore also rejected.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether “a mechanical coupler” (line 4) should refer to an additional mechanical coupler or the mechanical coupler introduced in line 4 of claim 1.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the second removable coupler is engaged (step i).  In contrast, it is noted that claim 1 recites that the removable coupler is engaged with the mechanical coupler of the implantation device (see step c).
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether “a mechanical coupler” (line 4) should refer to an additional mechanical coupler or the mechanical coupler introduced in line 4 of claim 1.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the second removable coupler is engaged (step i).  In contrast, it is noted that claim 1 recites that the removable coupler is engaged with the mechanical coupler of the implantation device (see step c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, and 4-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nelson et al. (US 2004/0045556 A1).
Claim 1. Nelson et al. disclose a method for treatment of a breathing disorder, the method comprising: a) inserting a tissue retractor implantation device (tool 72) into a first location of a soft tissue located in a patient's oral cavity or pharynx, the tissue retractor implantation device including a mechanical coupler (rotatable member 92); b) inserting a implantable tissue retractor (appliance 40, magnet 36, and backing plate 46) into the oral cavity or pharynx, the implantable tissue retractor comprising a flexible elastic shaft (stem 60), a retractor member (magnet 38 and magnet 36) connected at or near a first end of the shaft, a removable coupler (base pad 58) disposed at or near a second end of the shaft, and an anchor member (spring 68) configured to be threaded onto the shaft and secured thereto during implantation wherein at least one of a portion of the shaft, the retractor member, or the anchor member is positionable on a surface of the soft tissue to prevent a deformation of at least a portion of the soft tissue of the patient; c) engaging the removable coupler with the mechanical coupler of the tissue retractor implantation device (via holes 62 and pins 96 – see para. 0118); d) withdrawing the mechanical coupler of the tissue retractor implantation device to secure at least a portion of the implantable tissue retractor within the soft tissue (see paras. 0121-0122); e) securing the anchor member to the second end of the shaft of the implantable tissue retractor to secure the implantable tissue retractor within the soft tissue; and f) removing the removable coupler (see para. 0103) (Figs. 1-15).
Claim 2. Nelson et al. disclose establishing an amount of securing force against the soft tissue by adjusting a length of the shaft between the retractor member and the anchor member (see para. 0123) (Figs. 1-15).
Claim 4. Nelson et al. disclose establishing an amount of securing force against the soft tissue by adjusting a physical characteristic of the first shaft between the first retractor member and the anchor member (see para. 0123) (Figs. 1-15).
Claim 5. Nelson et al. disclose wherein the removable coupler of the tissue retractor comprises a suture, a magnet, a vacuum, an adhesive, a screw, or a hook (pins 96 hook into holes 62) (Figs. 1-15).
Claim 6. Nelson et al. disclose wherein the implantation device comprises: a shaft having a pointed end (pins 96 create points) and a second end; a mechanical coupler (rotatable member 92) near the pointed end of the shaft, the mechanical coupler adapted to couple with a removable coupler (base pad 58) of the tissue retractor; and a handle (handle 74) at the second end (Figs. 1-15).
Claim 7. Nelson et al. disclose wherein the mechanical coupler of the implantation device comprises a cleft (between pins 96) (Figs. 1-15).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US 2004/0045556 A1).
Nelson et al. fail to disclose wherein the amount of securing force is less than 1000 grams (claim 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the amount of securing force to be less than 1000 grams (claim 3), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773